                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SCOTT JOHNSON,
                                   7                                                           Case No. 18-cv-01593-WHO
                                                         Plaintiff,
                                   8
                                                  v.                                           ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                         ORCHARD GARDEN, INC.,
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court having been informed by the ADR Unit that the parties to the action have agreed to
                                  14
                                       a settlement, IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings
                                  15
                                       scheduled in this matter are VACATED. It is further ordered that if any party certifies to this Court,
                                  16
                                       with proper notice to opposing counsel within ninety (90) days from the date below, that settlement
                                  17
                                       has not in fact occurred, this order shall be vacated and this cause shall be restored to the calendar for
                                  18
                                       further proceedings. IT IS SO ORDERED.
                                  19

                                  20   Dated: January 25, 2019
                                  21                                                       ______________________________________
                                  22                                                       WILLIAM H. ORRICK
                                                                                           United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
